DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 and 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “collecting timing data describing a timing associated with the peaks and the valleys of the current signal; collecting a collection of quantified instances of valve failure; training, using supervised learning, a machine learning algorithm to create a prediction model for predicting future valve failures based on real-time timing data of a future valve operation; and using the failure prediction model to anticipate a future valve failure prior to a subsequent vitrectomy procedure”, where it is noted that the limitations in the claim are merely supported in what amounts to ipsis verbis support (MPEP 2163.03 V) without providing any further elaboration or explanation of the training using supervised learning, nor any explanation of the machine learning algorithm for creation of the prediction model etc…(see paragraphs 0015 to 0017 and 0066 of the originally filed application.)  Accordingly the mere ipsis verbis re-recitation of the claimed features with little else to convey the underlying technical features as to the workings and/or implementation of the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system for solenoid valve control optimization for a vitrectomy probe comprising:…”; and Claim 14 recites “ a method of optimizing control of a solenoid valve for operating a vitrectomy probe comprising…” It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear which limitations is being further limited via the transition phrase, the probe, the valve, or the system or method? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required; 
Claim 20 recites “training, using supervised learning, a machine learning algorithm to create a prediction model for predicting future…” and it is unclear from a reading of the claimed phrase how or in what way the training, supervising, learning, and prediction model will operate, especially given the lack of written description of such steps, and given any objective meaningful reference as to such steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7, 14-16 and 18-20  is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Farley (US 2016/0135991) and further in view of Fukano (US 8254077); 
Claim(s) 4 and 17 and  is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Farley in view of Fukano as applied to claims 1, 2, 14 and 15 (as indefinitely understood) above and further in view of Davis (US 10378242).  

Farley discloses in claim 1: A system for solenoid valve control (110 figure 2) optimization (there term optimization considered a statement of intended use under MPEP 2114) for a vitrectomy probe (at 112) comprising: a vitrectomy probe (112) with a first chamber (left side of diaphragm and see paragraph 0034) and a second chamber (right side of diaphragm id) on respective sides of a pneumatically driven diaphragm (156 figure 3, where the source 120 is a pneumatic pressure source) for reciprocating a probe cutter (150 figure 3 and see paragraph 0029); a pressurized gas source (120); a valve (4-way valve of driver 122 paragraph 0030 and see figure 2) coupled with the pressurized gas source, the valve having a solenoid (id) which, when supplied with a current, moves a solenoid plunger (122 as a reciprocating actuator for a 4-way spool valve necessarily has a plunger to reciprocally move the valve spool, where it is noted that exemplary Fukano discusses such an arrangement (Col 8 ln 45-53)) to alternatively deliver and vent pressurized gas through a first outlet line and a second outlet line which respectively deliver and vent pressurized gas to and from the first chamber and to and from the second chamber of the vitrectomy probe (and see paragraphs 0030-0031 where the frequency controlled alternating pressure supply/exhaust 4-way solenoid valve supplies and exhausts pneumatic fluid to and from the diaphragm actuator, exhausting to atmosphere via 124); a power supply (necessarily required for electrical communication and driving control of the controller 126 with the solenoid actuator/driver 122 and see paragraph 0027) coupled with the solenoid of the valve for supplying a voltage to drive a current in the solenoid (as necessarily the case to drive such a solenoid via current in the coil thereof); a system controller (at 126) coupled with the power supply, the system controller including a processor and a non-transitory computer readable medium containing instructions which (via the application specific integrated circuit (i.e. AISC) which necessarily has a processor on board that executes a computer readable medium set of instructions maintained in the AISC, paragraph 0027), when executed by the processor, cause the system controller to: to enter a [cut rate] (paragraph 0059) mode of operation to cause a continued movement of the solenoid plunger (via the half cycle of the probe movement, 10k cycles/min for the probe; 20k cycles/min cut rate) and/or (the use of and/or considered alternative grouping language under MPEP 2131) hold an end position of the solenoid plunger until power to the solenoid is turned off at a predetermined timing (the solenoid pneumatic driver is an on/off driver that necessarily operates on a predetermined timing, paragraph 0027.)  
Farley does not disclose: a current sensor coupled to the solenoid and configured to monitor/optimize current in the solenoid and transmit a current signal; the controller to: receive the current signal from the current sensor; identify when a plunger movement in the solenoid creates a back electromotive force (back EMF) that changes the current in the solenoid in a predetermined degree; and cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation; 
Fukano teaches: a current sensor (36/56 current monitoring unit figure 1) coupled to the solenoid (18 of the solenoid valve 10, Col 6 ln 40-41 and see figure 1) and configured to monitor/optimize current in the solenoid (as shown via monitoring unit 56) and transmit a current signal (i.e. current change rate calculating unit 52 and also to control signal supply unit 50 of the switch controller 30) ; the controller to: receive the current signal from the current sensor (via current detecting unit 36); identify when a plunger movement in the solenoid creates a back electromotive force (back EMF, via current monitoring unit 56 and change rate calc unit 52, and see Col 9 ln 45-67) that changes the current in the solenoid in a predetermined degree (id); and cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation (at second time frame t2, and see figure 4c for example, all for the purpose of reducing power consumption during the driving of the circuit, Col 2 ln 9-22.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Farley as taught in Fukano, a current sensor that is coupled to the solenoid as taught in Fukano and configured to monitor current in the solenoid via monitoring unit and transmit a current signal as taught in Fukano where the sensor sends the signal to the controller, where the controller (the switch controller of Fukano) will receive the current signal from the current sensor via current detecting unit as taught in Fukano; identify when a plunger movement in the solenoid creates a back electromotive force as taught in Fukano via current monitoring unit and change rate calc unit where the back EMF changes the current in the solenoid in a predetermined degree as taught in Fukano; and which will cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation as taught in Fukano at second time frame t2, for example, all for the purpose of reducing power consumption during the driving of the circuit, Col 2 ln 9-22. 

Farley discloses (as modified for the reasons discussed above) in claim 2:  The system of claim 1, but Farley does not disclose, although Fukano teaches:  the current sensor monitors the current in the solenoid at a predetermined sampling rate (i.e. the current change rate calculating unit 52 Col 8 ln 33-38), and wherein the non-transitory computer readable medium contains further instructions which, when executed by the processor, cause the system controller to observe that the current is higher in each of a series of samples at the sampling rate (id), observe that a subsequent series of subsequent samples in a sampling band are successively lower and resulted in a total current drop greater than a predetermined threshold (situation (3) at figures 2B and 2C, and Col 10 ln 3-11), observe that another series of subsequent samples are successively higher indicating a rebound in the current after the current rebounded from a valley (id), and identify a movement of the solenoid plunger created back EMF by observing the valley (in time range t5); and 
where it would have been further obvious to one of ordinary skill in the art to as taught in Fukano, provide Farley with the determination signal to PWM the current as taught in Fukano, after the attraction of the plunger/core has been completed and confirmed, so as taught in Fukano, transition the valve to the maintained state for the duration of the pulse, via situation (3) of Fukano above, for that of Farley, all for the purpose of reducing power/current consumption during driving of the circuit. 

Farley discloses (as modified for the reasons discussed above) in claim 3: The system of claim 1, but Farley does not disclose, although Fukano teaches:  the current sensor monitors the current in the solenoid at a predetermined sampling rate (i.e. the current change rate calculating unit 52 Col 8 ln 33-38), and wherein the non-transitory computer readable medium contains further instructions which, when executed by the processor, cause the system controller to observe that the current is higher in each of a series of samples at the sampling rate (id), observe that a subsequent series of subsequent samples in a sampling band are successively lower and resulted in a total current drop greater than a predetermined threshold indicating a peak (situation (3) at figures 2B and 2C, and Col 10 ln 3-11), and identify a movement of the solenoid plunger created back EMF by observing the peak (in time range t5, where it is noted that the timing transition can be selected between times (1) to (4) Col 9 ln 42- Col 10 ln 23, and see Col 11 ln 13-23); 
where it would have been further obvious to one of ordinary skill in the art to as taught in Fukano, provide Farley with the determination signal to PWM the current as taught in Fukano, after the movement of the plunger/core past the peak current and during the back EMF, so as taught in Fukano, transition the valve to the maintained state for the duration of the pulse, as taught in Fukano above, for that of Farley, all for the purpose of reducing power/current consumption during driving of the circuit. 

Farley discloses (as modified for the reasons discussed above) in claim 4: The system of claim 2, wherein the predetermined total current drop is [in amps] (based on the current reading); but Farley does not disclose, although Davis teaches: the operation of the solenoid valve current amount is in mA, with a range between the high of 240 mA to a hold of 2.4 mA, for the purpose of initially applying a high current for a set limited period to hold the circuit at an efficient power amount (Col ln 32-40); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to operate the solenoid valve of Farley/Fukano in the mA range as taught in Davis with the predetermined total current drop of Farley/Fukano being for example around 5 to 10 mA, where as taught in Davis the hold current is at 2.4 mA for the purpose of maintaining the solenoid switch at a hold position as taught in Davis and Farley/Fukano  as provided for power efficiencies of the operation of the solenoid valve. 

Farley discloses (as modified for the reasons discussed above) in claim 5: The system of claim 1, Farley does not explicitly disclose, although Fukano teaches:  the PWM mode comprises a constant PWM with a fixed duty cycle and a fixed frequency (as seen in figure 2D, the constant PWM provided for a constant hold.) 
It would have been obvious to one of ordinary skill in the art to provide a fixed PWM duty cycle for the hold time of the current control of Farley as taught in Fukano, for the purpose of maintaining for example a constant hold level as taught by Farley and thus reduce power consumption for the time of hold. 

Farley discloses (as modified for the reasons discussed above) in claim 6: The system of claim 1, Farley does not explicitly disclose, although Fukano teaches:  the PWM mode comprises a variable PWM with a variable duty cycle and a variable frequency (figure 5D where there is a high hold pwm level and a low hold pwm level, Col 11 ln 13-23, for the purpose of regulating the pulse width during the first period of the switching and the second period of the switching after the back emf.) 
It would have been obvious to one of ordinary skill in the art to provide a variable PWM duty cycle for the first and second time periods of the current switch control of Farley as taught in Fukano, for the purpose of maintaining for example a variable hold level as taught by Farley and thus reduce power consumption for the time of hold for both time periods. 

Farley discloses (as modified for the reasons discussed above) in claim 7: The system of claim 1, wherein the valve, the power supply, the current sensor, and the system controller are integrated in an ophthalmic surgical console (110 figure 1 of Farley, and paragraph 0026.)  

Farley discloses (as modified for the reasons discussed above) in claim 14: [A system that performs…] A method of control of a solenoid valve (via 110 system for sol valve 122 figure 2) for operating a vitrectomy probe (112) comprising: coupling a valve (of 122) with a pressurized gas source (120), a power supply for supplying a voltage to drive a current in a solenoid in the valve (122 as a reciprocating actuator for a 4-way spool valve necessarily has a plunger to reciprocally move the valve spool, where it is noted that exemplary Fukano discusses such an arrangement (Col 8 ln 45-53)), and a vitrectomy probe (112 is a vitrectomy probe) with a first chamber (left side of diaphragm and see paragraph 0034) and a second chamber (right side of diaphragm id) on respective sides of a pneumatically driven diaphragm (156 figure 3) for reciprocating a probe cutter (150 figure 3 and see paragraph 0029); delivering, by the power supply, a voltage to supply the solenoid with a current (as is necessarily the case) which drives a solenoid plunger to alternatively deliver and vent pressurized gas through a first outlet line and a second outlet line which respectively deliver and vent pressurized gas to and from the first chamber and to and from the second chamber of the vitrectomy probe (and see paragraphs 0030-0031 where the frequency controlled alternating pressure supply/exhaust 4-way solenoid valve supplies and exhausts pneumatic fluid to and from the diaphragm actuator, exhausting to atmosphere via 124); transmitting, to a system controller (126), a current signal (as necessarily the case to drive such a solenoid via current in the coil thereof, and see paragraph 0027); receiving, by the system controller, the current signal; and causing, by the system controller, the power supply to enter a [cut rate] (ph 0059) mode of operation to cause a continued movement of the solenoid plunger (via the half cycle of the probe movement, 10k cycles/min for the probe; 20k cycles/min cut rate) and/or (the use of and/or considered alternative grouping language under MPEP 2131) hold an end position of the solenoid plunger until power to the solenoid is turned off at a predetermined timing (the solenoid pneumatic driver is an on/off driver that necessarily operates on a predetermined timing, paragraph 0027.) Farley does not disclose: a current sensor coupled to the solenoid for optimization of the current and configured to monitor (i.e. monitoring) current in the solenoid and transmit a current signal; the controller to: receive (i.e. receiving) the current signal from the current sensor; identify (i.e. identifying) when a plunger movement in the solenoid creates a back electromotive force (back EMF) that changes the current in the solenoid in a predetermined degree; and cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation; 
Fukano teaches: a current sensor (36/56 current monitoring unit figure 1) coupled to the solenoid (18 of the solenoid valve 10, Col 6 ln 40-41 and see figure 1) and configured to monitor/optimize current in the solenoid (as shown via monitoring unit 56) and transmit a current signal (i.e. current change rate calculating unit 52 and also to control signal supply unit 50 of the switch controller 30) ; the controller to: receive the current signal from the current sensor (via current detecting unit 36); identify when a plunger movement in the solenoid creates a back electromotive force (back EMF, via current monitoring unit 56 and change rate calc unit 52, and see Col 9 ln 45-67) that changes the current in the solenoid in a predetermined degree (id); and cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation (at second time frame t2, and see figure 4c for example, all for the purpose of reducing power consumption during the driving of the circuit, Col 2 ln 9-22.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Farley as taught in Fukano, a current sensor that is coupled to the solenoid as taught in Fukano and configured to monitor/optimize current in the solenoid via monitoring unit and transmit a current signal as taught in Fukano where the sensor sends the signal to the controller, where the controller (the switch controller of Fukano) will receive the current signal from the current sensor via current detecting unit as taught in Fukano; identify when a plunger movement in the solenoid creates a back electromotive force as taught in Fukano via current monitoring unit and change rate calc unit where the back EMF changes the current in the solenoid in a predetermined degree as taught in Fukano; and which will cause the power supply, after detecting the back EMF, to enter a pulse width modulation (PWM) mode of operation as taught in Fukano at second time frame t2, for example, all for the purpose of reducing power consumption during the driving of the circuit, Col 2 ln 9-22. 

Farley discloses (as modified for the reasons discussed above) in claim 15: The method of claim 14, but Farley does not disclose, although Fukano teaches: identifying when a plunger movement in the solenoid creates a back EMF further comprises the system controller: observing that the current is higher in each of a series of samples at the sampling rate (i.e. the current change rate calculating unit 52 Col 8 ln 33-38); observing that a subsequent series of subsequent samples in a sampling band are successively lower and resulted in a total current drop greater than a predetermined threshold (situation 3 at figures 2B and 2C, and Col 10 ln 3-11); observing that another series of subsequent samples are successively higher indicating a rebound in the current after the current rebounded from a valley (id); and identifying a movement of the solenoid plunger created back EMF by observing the valley (in time range t5); and 
where it would have been further obvious to one of ordinary skill in the art to as taught in Fukano, provide Farley with the determination signal to PWM the current as taught in Fukano, after the attraction of the plunger/core has been completed and confirmed, so as taught in Fukano, transition the valve to the maintained state for the duration of the pulse, via situation (3) of Fukano above, for that of Farley, all for the purpose of reducing power/current consumption during driving of the circuit. 

Farley discloses (as modified for the reasons discussed above) in claim 16: The method of claim 14, but Farley does not disclose, although Fukano teaches: identifying when a plunger movement in the solenoid creates a back EMF further comprises the system controller: observing that the current is higher in each of a series of samples at the sampling rate(i.e. the current change rate calculating unit 52 Col 8 ln 33-38): observing that a subsequent series of subsequent samples in a sampling band are successively lower and resulted in a total current drop greater than a predetermined threshold indicating a peak (situation (3) at figures 2B and 2C, and Col 10 ln 3-11); and identifying a movement of the solenoid plunger created back EMF by observing the peak (in time range t5, where it is noted that the timing transition can be selected between times (1) to (4) Col 9 ln 42- Col 10 ln 23, and see Col 11 ln 13-23); 
where it would have been further obvious to one of ordinary skill in the art to as taught in Fukano, provide Farley with the determination signal to PWM the current as taught in Fukano, after the movement of the plunger/core past the peak current and during the back EMF, so as taught in Fukano, transition the valve to the maintained state for the duration of the pulse, as taught in Fukano above, for that of Farley, all for the purpose of reducing power/current consumption during driving of the circuit. 

Farley discloses (as modified for the reasons discussed above) in claim 17:  The method of claim 15, wherein the predetermined total current drop is [in amps] (based on the current reading); but Farley does not disclose, although Davis teaches: the operation of the solenoid valve current amount is in mA, with a range between the high of 240 mA to a hold of 2.4 mA, for the purpose of initially applying a high current for a set limited period to hold the circuit at an efficient power amount (Col ln 32-40); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to operate the solenoid valve of Farley/Fukano in the mA range as taught in Davis with the predetermined total current drop of Farley/Fukano being for example around 5 to 10 mA, where as taught in Davis the hold current is at 2.4 mA for the purpose of maintaining the solenoid switch at a hold position as taught in Davis and Farley/Fukano  as provided for power efficiencies of the operation of the solenoid valve. 

Farley discloses (as modified for the reasons discussed above) in claim 18:  The method of claim 14, Farley does not explicitly disclose, although Fukano teaches: the PWM mode comprises a constant PWM with a fixed duty cycle and a fixed frequency (as seen in figure 2D, the constant PWM provided for a constant hold.) 
It would have been obvious to one of ordinary skill in the art to provide a fixed PWM duty cycle for the hold time of the current control of Farley as taught in Fukano, for the purpose of maintaining for example a constant hold level as taught by Farley and thus reduce power consumption for the time of hold. 

Farley discloses (as modified for the reasons discussed above) in claim 19:  The method of claim 14, Farley does not explicitly disclose, although Fukano teaches:  the PWM mode comprises a variable PWM with a variable duty cycle and a variable frequency (figure 5D where there is a high hold pwm level and a low hold pwm level, Col 11 ln 13-23, for the purpose of regulating the pulse width during the first period of the switching and the second period of the switching after the back emf.) 
It would have been obvious to one of ordinary skill in the art to provide a variable PWM duty cycle for the first and second time periods of the current switch control of Farley as taught in Fukano, for the purpose of maintaining for example a variable hold level as taught by Farley and thus reduce power consumption for the time of hold for both time periods. 

Farley discloses (as modified for the reasons discussed above) in claim 20: The method of claim 15, Farley does not explicitly disclose, although Fukano teaches: collecting timing data describing a timing associated with the peaks and the valleys of the current signal (i.e. via 56 Col 16 ln 47 – 58); collecting a collection of quantified instances of valve failure (id); training, using supervised learning, a machine learning algorithm (i.e. the determining function) to create a prediction model for predicting future valve failures based on real-time timing data of a future valve operation (i.e. the lifespan determination unit equipped with self diagnosing function Col 17 ln 5-25); and using the failure prediction model (id) to anticipate a future valve failure prior to a subsequent procedure (i.e. via notification to user, it can be easily recognized that the solenoid valve has reached is use limit of it’s lifespan);  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Farley as taught in Fukano, with a life span determination unit as taught in Fukano where the unit can collect timing data describing a timing associated with the peaks and the valleys of the current signal as taught in Fukano; and collect a collection of quantified instances of valve failure as taught in Fukano and train using supervised learning, a machine learning algorithm as taught in Fukano to create a prediction model for predicting future valve failures based on real-time timing data of a future valve operation as taught in Fukano; and using the failure prediction model to anticipate a future valve failure prior to a subsequent procedure or use of the vitrectomy procedure of Farley as taught in Fukano’s lifetime unit, all for the purpose of providing as taught in Fukano a notification to user, so that it can be easily recognized that the solenoid valve has reached is use limit of it’s lifespan. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753